

EXHIBIT 10.37


EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is entered into between James R. Currier
(“Executive”), an individual, and Sionix, Inc. (“Sionix”), a Nevada corporation,
effective December 15, 2010 (“Effective Date”).  Sionix and Executive wish to
memorialize the terms on which Executive is employed by Sionix, as described in
this Agreement.


1.           Title and Duties.


1.1           Title. Executive shall be employed as the Chief Executive Officer
of Sionix.


1.2           Duties.  Subject to the direction and supervision of the Board of
Directors, Executive shall have the general powers and duties of supervision and
management usually vested in the Chief Executive Officer of a corporation.


2.           Compensation


2.1           Salary.  Executive’s salary will be $180,000 per year, less
applicable tax and other customary payroll withholdings and
deductions.  Executive’s salary will be payable every two (2) weeks or twice per
month, on such basis as Sionix’ other salaried personnel generally are paid.


2.2           Performance Bonus. Executive will be eligible to participate in a
senior executive bonus plan, providing an opportunity for Executive to earn up
to an additional 50% of his salary amount as a bonus, to be adopted by the Board
and for which other senior executives are similarly eligible. Such bonuses will
be paid 50% in cash and 50% in common stock using a Volume Weighted Average
Price (“VWAP”) for the period of service under which the task was accomplished,
upon the achievement of the following objectives for the 2010 fiscal year:




Ø  
Filing of Restatements for all prior periods (20%)

Ø  
All Form 10-Qs and Form 10-K in 2010 filed timely (20%)

Ø  
Proxy – filed and approved (20%)

Ø  
Company achieving booked revenue of $5m in 2010 (20%)

Ø  
Executive completing Calendar 2010 in the position defined in this agreement
(20%)



2.3           Benefits.  Subject to the satisfaction of any general eligibility
criteria, Executive will be permitted to participate in such benefits as Sionix
offers to other senior executive officers, subject to the terms of the
applicable benefit plan.  Such benefits may include, for example, life, health,
dental, accident, disability, or other insurance programs; pension,
profit-sharing, 401(k), savings, or other retirement programs; but Sionix is not
obligated by this Agreement to adopt or maintain any particular benefit
programs.  Executive shall be entitled to four (4) weeks of vacation per year,
exclusive of Sionix holidays.

 
 

--------------------------------------------------------------------------------

 

 
2.4           Expense Reimbursement.  Sionix will pay directly or advance funds
to or reimburse Executive for reasonable travel and other business expenses
incurred by him in connection with the performance of services under this
Agreement in accordance with Sionix’ general policies applicable to its other
senior executives, as those policies may be amended from time to time, upon
presentation of expense statements or vouchers or such other supporting
information as Sionix may reasonably request.


2.5           Audit Committee Review.  Executive agrees that if the Company’s
cash or cash equivalents fall below $50,000 at any time, then the Audit
Committee of the Board of Directors may, at its discretion, exercise its right
to pre-approve cash disbursements of the Company.




2.6           Equity Compensation: Sionix shall grant to Executive as
compensation for his services an option to purchase 400,000 shares of its Common
Stock, at a price of $0.15 per share (the “Signing Option”), and for the first
year will grant an additional option to purchase 400,000 shares at the beginning
of each fiscal quarter at a price equal to the trailing VWAP of the Company’s
common stock as quoted on the OTCBB market, but in any event no less than $0.15
per share (“Quarterly Options”, and collectively the “Options”).  All shares
with respect to the Options will vest immediately upon receipt.  Thereafter, the
Board will review the Equity compensation to the Executive.  The detailed terms
and provisions of the Options shall be governed by a definitive stock option
agreement which will include all of the terms outlined in this Section 4, along
with additional terms that are in the Company’s standard stock option
agreement.  Once that stock option agreement has been executed by both Sionix
and Executive, its terms and those of the Sionix’ stock option plan under which
the Option is granted, shall control in place of this Section 4.


2.7           Ordinary Vesting Schedule. The Options described in Section 2.2
will vest immediately upon receipt by the Executive.




3.           Term and Termination of Employment


3.1           Term.  The initial term of Executive’s employment will be for
three (3) years from the Effective Date.  Unless Sionix gives written notice to
Executive not less than six (6) months prior to the expiration of the employment
term, commencing on the date six (6) months prior to such scheduled expiration,
the duration of the employment term shall be extended an additional day for each
day that passes, so that at any time, unless Sionix has given written notice of
termination, there will be not less than six (6) months remaining in the
employment term.


3.2           Early Termination Without Cause.  Notwithstanding Section 3.1,
Sionix may terminate employment under this Agreement at any time, without Cause,
provided that it continues nonetheless to compensate Executive for a

 
 

--------------------------------------------------------------------------------

 

period of six  (6) months following such termination, with salary and benefits
under Sections 2.1 and 2.3.  Executive shall also be entitled to reimbursement
of otherwise allowable expenses incurred or committed prior to the date of
termination.


3.3           Early Termination With Cause.  Notwithstanding Section 3.1 and
Section 3.2, Sionix may terminate employment under this Agreement at any time,
for Cause, in which case Executive shall be entitled to no additional cash
compensation other than salary and vacation pay accrued through the date of
termination, and reimbursement of otherwise allowable expenses incurred or
committed prior to the date of termination.


3.4           Death.  The term of employment created by this Agreement shall
automatically terminate upon the death of Executive. Upon termination due to
death, Sionix shall pay to Executive’s devisee, legatee, or if there is no such
designee, to his estate, the salary, vacation pay and expense reimbursement
accrued prior to death and the base pay and (to the extent eligible) benefits
under Sections 2.1 and 2.3 that would have been payable for a period of six (6)
months following death.  The devisee, legatee, or estate shall also be entitled
to reimbursement of otherwise allowable expenses incurred or committed prior to
the date of death.


3.5           Resignation Without Good Reason.  Executive may resign at any
time, but will use reasonable efforts to give not less than thirty (30) days
prior notice of such resignation to Sionix.  Upon resignation, Executive shall
be entitled to no cash compensation other than salary and vacation pay accrued
through the effective date of resignation, and reimbursement of otherwise
allowable expenses incurred prior to the effective date of the resignation, or
committed prior to the date that such resignation is tendered.




3.6           Resignation from Board Upon Dismissal.  If a majority of the Board
of Directors votes to terminate the Executive’s employment for any reason, the
Executive agrees to simultaneously tender his resignation from the Board of
Directors.




4.           Company Location.


Sionix' current headquarters is located in Anaheim, California.  From time to
time it is understood that the headquarters location might change. The executive
team will be expected to spend significant amounts of time meeting at that
headquarters, regardless of place of residence.  Executive will not be required
to relocate his residence as a condition of employment.  Should Sionix relocate
further than fifty (50) miles from Executive’s residence, business travel for
attendance at Sionix meetings will be at the expense of Sionix.


5.           Indemnification and Insurance.

 
 

--------------------------------------------------------------------------------

 

5.1           Indemnification. Sionix will enter into a customary form of
Officer Indemnification Agreement with Executive.


5.2           Insurance. Sionix will use commercially reasonable efforts to
procure and maintain prudent level of Officer Liability Insurance coverage for
Executive.


6.           Definitions


6.1           Cause. “Cause” will exist if Sionix terminates Executive’s
employment for any of the following reasons, as determined by unanimous decision
of those members of the Board other than Executive:


(a)           Executive willfully fails to substantially perform his duties or
willfully acts in a manner contrary to direction from the Board of Directors,
and such willful failure or action is not remedied within ten (10) business days
after written notice from the  the Board of Directors, which written notice
shall state that failure to remedy such conduct may result in an involuntary
termination for Cause;


(b)           Executive engages in willful and serious misconduct that causes
material injury to Sionix; or


(c)           Executive is convicted of or enters a plea of guilty or nolo
contendere to a felony.


6.2           Good Reason. “Good Reason” means: (a) a decrease in Executive’s
base salary (other than as part of a cost-cutting effort that proportionately
affects other senior executive officers and is unanimously approved by the Board
of Directors, including Executive); or (b) loss of the title of Chief Executive
Officer.


7.           Miscellaneous


7.1           Notices. All notices, requests, and other communications to any
party provided for, under, or made in connection with this Agreement must be in
writing and will be effective on the sooner of delivery to, if by personal
delivery, or actual receipt by, if by prepaid registered mail, return receipt
requested, each of the appropriate recipients.


If to Executive:
James R. Currier
9251 S. 51st Street
Phoenix, AZ 85044


If to Sionix:
Board of Directors
Sionix, Inc.
3886 Eagle Drive
Anaheim, CA 9xx

 
 

--------------------------------------------------------------------------------

 

 


7.2           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to any
conflict of law principle that might permit or require the application of some
other law.


7.3           Integrated Agreement. This Agreement, along with the definitive
stock option agreement referred to in Section 4.1, when executed by the parties
hereafter, constitutes the entire agreement between the parties with respect to
their subject matter and merges and supersedes all prior discussions,
agreements, and understandings of every kind and nature between the parties.


7.4           Amendments and Waivers. This Agreement may not be modified,
amended, or terminated, except in writing, signed by both parties. Either party
may waive compliance by the other party with any provision of this Agreement
only by an instrument in writing similarly executed, provided, however that such
waiver shall not operate as a waiver of, or estoppel with respect to, any other
or subsequent failure.




[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 





IN WITNESS HEREOF, Executive has signed this Agreement, and Sionix has caused
this Agreement to be signed by its authorized officer to take effect as of the
Effective Date.


________________________

JAMES R. CURRIER






SIONIX, INC.




By: ______________________________________                                                               


Name: ____________________________________                                                               


Title: ____________________________________                                                             




 